      Case 3:19-cv-00104-SLH-KAP Document 34 Filed 03/10/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDRE MARIE NGONO,                          :
             Plaintiff                      :
        v.                                  : Case No. 3:19-cv-104-SLH-KAP
GEO GROUP, INC.,                            :
et al.,                                     :
             Defendants                     :

                                   Memorandum Order

        Plaintiff filed a complaint, ECF no. 6, with an amended version at ECF no. 8 and
brief in support at ECF no. 7. In response to my Report and Recommendation of January
29, 2020, plaintiff filed an amended complaint, ECF no. 9, that deleted as defendants
Bureau of Prisons employee R. Hendrix and Geo Group employees S. Kuta, D. Jones, and
S. Ruch. I then withdrew my Report and Recommendation at ECF no. 5 as moot and
ordered service.

      There are two motions pending. One is a motion to dismiss by the United States at
ECF no. 25, which plaintiff has until April 5, 2021 to respond to.

       The other motion pending is styled a partial motion to dismiss by the Geo Group
at ECF no. 17. The Geo Group filed the motion “in an abundance of caution” to clarify its
understanding that the only claims against Geo Group are state law claims, and not claims
under Section 1983 or Bivens. In essence, Geo Group is stating that it is not sure what else
plaintiff might be alleging, and is conditionally arguing the lack of merit to any additional
claims if in fact they are even intended. The plaintiff has not filed anything in opposition
to the motion that would shed light on the matter.

        As I have already noted, plaintiff’s allegations state a claim under Pennsylvania
state law against GEO Group after Mascaro v. Youth Study Ctr., 514 Pa. 351, 360, 523 A.2d
1118, 1123 (1987) for the alleged negligence or deliberate indifference of its employees that
allegedly caused the alleged assaults on plaintiff by his cellmate; plaintiff also adequately
alleges a claim that Geo employees used excessive use of force against him on December
28, 2017, for which Geo Group might be liable in respondeat superior. I have noted that
under Supreme Court precedent neither GEO Group nor any of its employees are liable
to plaintiff under federal law. See Correctional Services Corp. v. Malesko, 534 U.S. 61, 122
(2001); Minneci v. Pollard, 565 U.S. 118, 131 (2012). As for the stray citations in various
versions of the complaint to Section 1983, they are irrelevant in this matter because
Section 1983 provides a remedy against persons acting under color of state law and, as

                                             1
      Case 3:19-cv-00104-SLH-KAP Document 34 Filed 03/10/21 Page 2 of 2




the complaint alleges, Geo Group was acting under color of federal law.

       Since I regard the unopposed motion at ECF no. 17 as one for clarification only,
and I hope this clarifies that there are two state law claims against Geo Group, the Clerk
can terminate ECF no. 17 as moot. If either plaintiff or Geo Group believes there are other
claims alleged against Geo Group they should file a motion seeking reconsideration. If
nothing is filed within two weeks, Geo Group should then file its Answer.




          March 10, 2021
DATE:
                                         Keith A. Pesto,
                                         United States Magistrate Judge

Notice by ECF to counsel and by U.S. Mail to:

Andre Marie Ngono
RDJ Harlem, St. Mary’s
521 West 126th Street
New York, NY 10027




                                            2
